                                                    b ij. L .- ;. J   A.

          IN THE UNITED STATES DISTRICT COURT

         FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                   Cf 41 9 *1 50
                                       CASE NO.



                          GENERAL ORDER


     Federal Rule of Civil Procedirre 26(f) requires the parties to confer,

develop a proposed discovery plan, and submit a report to this Court.
Subsequent to the filing ofthe report,a Scheduling Order must be entered

pursuanttoFed. R. Civ.P. 16(b). Therefore,by the earZier of60 days after

any defendant has been served with the complaint or 45 days after any

defendant has appeared,the parties shall confer as provided in Rule 26(f).

See L.R. 26.1(a). Within 14 days after the required conference held

pursuant to Rule 26(f), the parties shall submit to the Court a written

report conforming to the language and format of the Rule 26(f) Report

attached to this Order. L.R. 26.1(b);see Appendix ofForms to Local Riiles.

     Except in unusually protracted or complex cases, the parties will be

expected to adhere to the following deadlines and limitations:
